Order of disposition, Family Court, New York County (Karen I. Lupuloff, J.), entered on or about June 18, 2009, bringing up for review an order of the same court and judge, entered on or about February 9, 2009, which granted a motion for summary judgment of the Administration for Children’s Services (ACS) finding that the parents had derivatively neglected the subject child, unanimously affirmed, without costs.
Proof of abuse of neglect of one child may, in appropriate circumstances, be sufficient- to sustain a finding of abuse or neglect of a second child (see Matter of Kadiatou B., 52 AD3d 388, 389 [2008], lv denied 12 NY3d 701 [2009]). Here, the court properly relied on findings made a few months earlier that the parents neglected and abused their other children, including the fact that their five-month-old son sustained four broken ribs and a fractured clavicle, which the parents did not adequately explain, and the father’s admitted beating of his five-year-old son. ACS demonstrated that his conduct was sufficiently proximate in time that it could reasonably be concluded that the condition still exists currently (see Matter of Cruz, 121 AD2d 901, 902-903 [1986]).
*576The parents failed to present evidence sufficient to raise a triable issue of fact concerning an amelioration of the conditions that led to the original finding (see Matter of Tradale CC., 52 AD3d 900, 901 [2008]). Concur—Gonzalez, P.J., Friedman, DeGrasse, Manzanet-Daniels and Román, JJ.